Citation Nr: 1101781	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  10-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for sebaceous cyst on the upper 
back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his August 2010 substantive appeal, the Veteran indicated that 
he desired an in-person travel board hearing.  In November 2010, 
the Veteran's representative stated that the Veteran requested to 
be put on the alternate list for a travel board hearing the week 
of November 30 to December 2, 2010.  If this was not possible, he 
requested to be scheduled for a videoconference hearing.  No 
arrangements have been made to accommodate the Veteran's request.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the Veteran due process, the case must be 
remanded to the RO for an appropriate hearing to be scheduled.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before 
a Veterans Law Judge, in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


